The defendant was arrested upon an order made by the Clerk of the Superior Court of Guilford county, in an action brought against him by the plaintiff for deceit, c. The defendant resides in Indiana, and at the time of his arrest, which was a few days before a term of the Superior Court of said county, he had come to said county at the request of one Hittle, who was a plaintiff in an action pending in that Court against the present plaintiff (Ballinger,) as a witness for Hittle in that action. His attendance was voluntary, and he was not served with a subpoena after his arrival in Guilford county.
The authorities cited for the defendant establish that he was privileged from arrest, notwithstanding he was attending *Page 598 
voluntarily and not under a subpoena. There is no way to compel the attendance of witnesses from other States, and it would be against public policy, and to discourage their attendance, if upon their arrival here they could be arrested. The plaintiff is put in no worse condition by the discharge of the defendant than he was before. The principal authorities on the privilege of witnesses, suitors, c., from arrest may be found cited in 1 Greenl. Ev., sec. 316. Those most to the point in the present case areWalpole v. Alexander, 3 Doug., 45, (26 E. C. R.,) and Norris v. Beach, 2 Johns., (N. Y.) 294.
PER CURIAM.          Judgment of the Superior Court affirmed.